Opinion by
Henderson, J.,
The same questions presented in this appeal were considered and determined in Wisner v. First National Bank of Gallitzin, 220 Pa. 21, in which case Mr. Justice Mestrezat, in a clear and comprehensive opinion, discusses the effect of the 137th section of the Act of May 16, 1901, P. L. 194, and shows that it imposes a statutory duty on the drawee of a bill of exchange or check, to return the same accepted or nonaccepted to the holder within twenty-four hours after the same is delivered to such drawee, unless the holder may allow a greater period, and that the failure to so return renders the drawee liable as an acceptor. A restatement of the argument would not aid in the interpretation of the statute. It was expressly decided in that case that the act of the bank in delivering the checks to a notary public for protest was not a compliance with the section of the act referred to and did not relieve the drawee from liability. We do not find any facts distinguishing this case from the one referred to.
The judgment is affirmed.